The Full Commission has reviewed the prior Order based upon the record of the proceedings before Deputy Commissioner Douglas Berger.  The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
                               ***********
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. On or about 19 February 1997, the personal property of the Plaintiff was stolen from his locker including the following: two five dollar bills, a GX radio, Crest toothpaste, Selsun Blue, a Master Lock, head phones, a package of Gillette Razors, stamps, tweezers, coffee and one pack of batteries.
2. North Carolina Department of Correction has no duty to protect the personal property of an inmate.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Plaintiff has failed to show by the greater weight of the evidence that the Defendant was negligent and such negligence resulted in the theft of his property.
                               ***********
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1. This claim is hereby DENIED.
This the ___ day of January 1999.
                                  S/_________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/______________________ J. HOWARD BUNN, JR. CHAIRMAN
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER